 In the MatterOf EASTCENTRALOKLAHOMA ELECTRICCOOPERATIVEINC.,EMPLOYERandINTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS, LOCAL UNION No.384,PETITIONER-Case No. 16-RC-433.-Decided December 13, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Evert P.Rhea, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Gray].Upon the entire record in this case, the Board finds :1.The Employer, an Oklahoma-chartered nonprofit rural electriccooperativeFinancedby Rural Electrification Administration, withheadquarters at Okmulgee, Oklahoma, distributes electricity to itsshareholders, all located within 9 counties of east central Oklahoma.The 3,159 shareholders comprise 2,420 farmers, 467 nonfarmers, oorpersons living on 3 acres or less, and 272 commercial customers.Eighty percent of the commercial customers consists of country storesand gasoline filling stations ; of the remainder, 5 are cotton-ginningcompanies, 6 are companies over which this Board has in the pastasserted jursidiction, and 1 is Federal Communications Commission.Of the 6 afore-mentioned customers over which we have asserted juris-diction, 5 are oil companies,1 which purchase electricity from theEmployer for oil pumping and electrolysis operations and for light-ing.The remaining customer, Southwestern Bell Telephone Com-pany, uses the current so supplied for 2 rural line stations.FederalCommunications Commission uses the Employer's current for itsradio monitoring services.IThese companiescompriseBovaird,Inc.,Mid-Continent Pipe Line Co., Shell Oil Com-pany,Sunray Oil Company,and Wilcoxand Company.87 NLRB No. 94.604 CENTRAL OKLAHOMA ELECTRIC COOPERATIVE, INC.605The Employer purchases all its electricityfor resalefrom publicutility companies located within the State.During 1948 its total pur-chases of electricity amounted to $23,130.58, of which $18,510.09 rep-resented purchases from Oklahoma Gas and Electric Company, overwhich we have previously asserted jurisdiction; 2 $650.16, from PublicService Company of Oklahoma; 3 and $3,970.33, from KAMO ElectricCooperative (Grand River Dam). During the same period the Em-ployer purchased lines, transformers, insulators, hardware, and otherelectrical equipment in the amount of $120,000 and poles in the amountof $40,000; of these purchases, 90 to 95 percent was shipped to theEmployer's plant from points without the State.During 1948 the Employer's total sales of electricity amounted to$130,634, of which amount approximately $2,500 representedsales tothe afore-mentioned 5 oil companies, Southwestern Bell TelephoneCompany, and Federal Communications Commission. The Employersells no merchandise to its customers.We find, contrary to the contention of the Employer, that it is en-gaged in commerce within the meaning of the National Labor Rela-tions Act.42.The labor organization involved claims to representcertain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find that the following employees of the Employer constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act:All employees in the construction, maintenance, meter and trans-former departments, including linemen, apprentice linemen, ground-men, helpers, servicemen, truck drivers, meter repairmen, storeroomhelpers, laborers,digger operators, dynamiters, and equipmentmaintenance men, but excluding office and clerical employees, profes-sional employees, and supervisors.'DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, ° an electionby secret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the direction and2 86 NLRB 437.3 The Board conducted a consent election in Case No.16-R-855,involving employees ofPublic Service Company of Oklahoma.4OklahomaGas aizdElectric Company, supra,and cases cited therein.6We make no unit determination respecting temporary employees,whom the Petitionerseeks to exclude,as there are no employees in that category. 606DECISIONSOF NATIONALLABOR RELATIONS BOARDsupervision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who were,employed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by International Brotherhood of Electrical Workers, LocalUnion No. 384.^